Citation Nr: 1222327	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1966.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserve from December 1967 to December 1978 and in the National Guard from December 1978 to March 1983 (see chronological record of military service).  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied a claim for service connection for bilateral hearing loss.  

In November 2005, the Veteran attended a decision review officer (DRO) hearing.  A transcript of the hearing has been associated with the file.  

In October 2007, the Board denied the claim of service connection for bilateral hearing loss.  The Veteran appealed the October 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court remanded the appeal pursuant to a joint motion.  

In August 2010 and September 2011, the Board remanded this claim for further development.  The Board finds the agency of original jurisdiction (AOJ) complied with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post active duty service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.  
CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a February 2004 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

In February 2009, the Court granted a motion for remand pursuant to a January 2009 joint motion.  The joint motion stated that a November 2006 VA examination was inadequate because the examiner did not comment on whether Veteran's hearing loss was either incurred or aggravated during his ACDUTRA periods, which took place after his active duty service.  The Board remanded this claim in August 2010 for National Guard records and for the examiner to give an opinion on whether Veteran's hearing loss was either incurred or aggravated during his ACDUTRA periods.  Evidence in file indicates that this evidence was received and considered in the March 2012 VA examination report.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All available service treatment and personnel records have been associated with the claims file; this includes Reserve and National Guard records.  All adequately identified and available medical records have been secured.  The Board finds the March 2012 VA examination report to be fully adequate and finds there has been substantial compliance with the prior remand.  See, Stegall, 11 Vet. App. at 271.  

A March 2010 computer-generated Social Security Administration (SSA) inquiry indicates that the Veteran is receiving payments from SSA.  However, there is no entry under the "disability onset" date and the date of initial entitlement is September 1995, when the Veteran reached the age of 62 (the minimum non-disability retirement age).  VA is therefore not required to request any records from SSA, as there is no indication that the Veteran is in receipt of Social Security disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is satisfied that the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss (an organic disease of the nervous system) may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  
Service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2011), which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The phrase "active military, naval, or air service" from 38 U.S.C.A. § 1110 and § 1131 includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  The Court has held that regulations concerning presumptive service connection (such as in § 3.307(a)(3), 3.309(a) noted above), the presumption of soundness and the presumption of aggravation, are inapplicable to claims based upon ACDUTRA service.  See (Valerie Y.) Smith v. Shinseki, 24 Vet. App. 40 (2010).  This means that in order to grant the benefit based on a period of ACDUTRA, there needs to be a finding that the disability claimed was aggravated or incurred during a period of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  

As for INACDUTRA, service connection is only warranted for an injury incurred or aggravated during such service (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2011).  

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002 and Supp. 2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

At the November 2005 DRO hearing, the Veteran stated he was exposed to noise from the flight line while serving in aircraft refueling in Vietnam.  (Transcript, p 2.)  When asked if he noticed problems with his hearing in service, he responded that he had hearing tests and "it was a gradual decrease."  Id.  He did not wear hearing protection in the 1950s.  Id.  He got a hearing aid from VA in December 2002 and that was the first time he received treatment for his hearing.  (Transcript, p 3.)  

The Board finds the Veteran competent to state that he noticed a gradual decrease in his own hearing over time; his difficulty hearing is within his own personal knowledge, and his statements to this effect are credible.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  However, determining acuity for VA purposes under § 3.385 requires expertise via specialized education, training or experience.  As a result, the Veteran is not competent to state that he had a bilateral hearing loss for VA compensation purposes in service or when it had its onset.  

The Veteran had three unique periods of service.  He served on active duty in the Air Force from July 1953 to July 1966.  From July 1966 to December 1967 he was a civilian.  In December 1967, he enlisted in the Air Force Reserve.  His Reserve service ended in December 1978.  The same month he enlisted in the National Guard, where he remained until January 1981.  He was a civilian from January 1981 to March 1982.  From March 1982 to March 1983 he was in the National Guard.  He was in the retired reserve from March 1983 to August 1993.  

At initial enlistment in July 1953, a whispered voice test was shown to be 15/15 bilaterally.  In March 1962, an examination report also showed a whispered voice test of 15/15 bilaterally.  An audiogram was also taken.  (The service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.  The original measurements are as listed in the record in parentheses.)  


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (15)
20 (10)
15 (5)
N/A
N/A
LEFT
20 (5)
10 (0)
15 (5)
N/A
N/A

In a June 1966 examination, external otitis was noted from 1956.  There were no complications or sequelae.  The Veteran also reported ear, nose or throat trouble.  Audiogram results are below.  



HERTZ

500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
5 (-5)
10 (0)
50 (45)
LEFT
15 (0)
10 (0)
10 (0)
25 (15)
35 (30)

June 1966 service personnel records indicate the Veteran wanted to leave service to help run his family's saw mill.  The Veteran separated from active duty service in July 1966.  

In December 1967, the Veteran enlisted in the Air Force Reserve.  He reported frequent ear aches in the past, but stated he had none in the past two years.  His usual occupation was a mechanic.  It is not shown that the Veteran was on ACDUTRA at the time of the examination.  Audiogram results are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
15
LEFT
-5
-5
-5
0
10

In August 1971, the Veteran reported no ear problems.  His usual occupation was a millwright.  The Veteran's August 2009 TDIU application shows his last occupation was also millwright (until 1995).  A Reserve service personnel record shows the Veteran continued to be a fuel supervisor during his Reserve service.  

On August 14, 1972, the Veteran received a periodic examination.  Service personnel records show the Veteran was on ACDUTRA from August 6-20, 1972.  High frequency hearing loss was noted.  Audiogram results are below.  Hearing impairment for VA purposes was found due to the 65 decibel measurement in the left ear at 3000 Hertz.  38 C.F.R. § 3.385 (2011).  



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
20
35
LEFT
5
0
0
65
30

An August 16, 1975 periodic examination showed audiogram results as follows.  Hearing impairment for VA purposes was found in both ears.  Id.  Service personnel records show that the Veteran was on ACDUTRA from July 20 to August 3, 1975.  On the 16th he was on INACDUTRA.  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
60
LEFT
5
5
5
20
45

In an August 1976 medical history report, the Veteran listed his regular occupation as a mechanic.  

In August 1978, the Veteran completed a report of medical history for the National Guard.  He reported no ear, nose or throat trouble.  In September 1978, he underwent a report of medical examination for enlistment in the National Guard.  His ears were normal upon clinical evaluation.  A whispered voice test was 15/15 for both ears.  

From January 1981 to March 1962, service personnel records show the Veteran was on a "break."  A January 1981 National Guard record showed his primary military occupational specialty was "Wire Sys Install & Oper."  In March 1982, he re-enlisted.  

A February 1982 report of medical history shows the Veteran reported no ear trouble and did not wear a hearing aid.  In February 1982, a report of medical examination showed that a clinical evaluation was normal along with the following audiogram results.  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
n/a
15
10
LEFT
5
10
n/a
10
10

In March 1983, the Veteran entered the retired reserve and was discharged in 1993.  

In June 2005, a VA audiology consultation showed the Veteran reported gradually worsening hearing loss over the past 25 years (worse in the right ear) and a history of in-service noise exposure.  His hearing aids were cleaned and checked.  They were both working well.  Audiologic evaluation showed a moderate to profound sensorineural hearing loss in the right ear and a mild to profound sensorineural hearing loss in the left ear (see audiogram result below).  


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
65
80
85
LEFT
20
35
65
80
70

There was no significant change from his last evaluation.  The pattern of hearing loss was indicative of noise exposure.  It was noted that due to the severity of the Veteran's hearing loss he would experience problems with activities of daily living; his hearing loss was greater than normal age-related loss.  

In November 2006 a VA audiology examination showed the claims file was reviewed.  It was concluded that it was less likely that current hearing loss was due to noise exposure during the period of active duty from 1953-1966.  The examiner did not discuss the 65 decibel reading at 3000 Hertz in 1972 and did not address whether the Veteran's hearing loss was incurred or aggravated while he was on ACDUTRA (during his Reserve or National Guard Service).  An October 2010 examination report did state that the current hearing loss was not likely related to or caused by military hearing exposure between 1953 and 1966, but did not did not address whether the Veteran's hearing loss was incurred or aggravated while he was on ACDUTRA (after 1966), or during his Reserve or National Guard Service.  Not all of these records were associated with the file at the time.  

The Veteran received a new VA examination in March 2012 after all records were in the file.  As in prior examinations, the bilateral ears showed severe hearing impairment (see March 2012 audiogram).  The diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hertz for both ears.  The claims file was reviewed.  The examiner responded "no" to the question of whether the present bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  

The examiner summarized the relevant facts of the case.  On the issue of whether the bilateral hearing loss was related to active duty service, the examiner said: 

While some fluctuation in scores was noted, given that the hearing was within normal limits on an exam (500 to 6000 Hz) from 1967, the veteran's current hearing loss is less likely as not due to military noise exposure during active duty service from 1953 to 1966.  

The examiner also addressed the reserve and National Guard periods of service following active duty service (after 1966).  The examiner stated that given the presence of hearing loss on examinations from the 1970s, the normal 3000 and 4000 Hertz results on the 1982 examination were somewhat questionable.  However the examiner also noted the episodic nature of the veteran's forms of military service after 1966, during his Reserve and National Guard service.  The examiner pointed out the significantly fluctuating degrees of hearing loss seen from examination to examination as well as the lack of frequency of specific exams before and after ACDUTRA resulted in no way to determine if the veteran's hearing loss began during or was worsened during that service.  

The examiner pointed out the evidence showing that the Veteran was exposed to a significant degree of occupational noise exposure in the past working in a paper mill, as a millwright, and a mechanic.  The examiner concluded: 

Given all this information, it can be stated that while it is not possible to rule out that military noise exposure contributed to the veteran's current hearing loss, the veteran's hearing loss was less likely as not due to military noise exposure in the Res/NG and more likely due to occupational noise exposure.  

The Board finds the Veteran has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (this was shown in the June 2005 VA consultation).  The Board finds the opinion of the March 2012 VA examiner to be both competent and credible.  Two opinions were essentially given, one regarding active duty service during and prior to 1966 and one regarding ACDUTRA after service.  

The Board does not find that service connection is warranted based on the initial periods of active duty service in the Air Force on a direct or presumptive basis.  Regarding the presumptive basis, in June 1966, there was a showing of hearing loss for VA purposes in the right ear as the measurement was 50 decibels at 4000 Hertz.  However, by December 1967 (enlistment for the Reserves) the measurement was at 15 decibels at 4000 Hertz.  As a result, the Board finds service connection is not established on a presumptive basis for the right ear because the findings did not approximate a compensable evaluation within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board relies on the March 2012 VA examiner opinion also in determining that service connection is not warranted on a direct basis for the initial period of active duty service in the Air Force.  The Board finds that acoustic trauma did occur in service and has considered circumstances of service under 38 U.S.C.A. § 1154(a)(1), but a clear preponderance of the evidence is against a finding that hearing loss had its onset in service or is otherwise related to active duty.  The examiner reviewed the file, including all service treatment and personnel records, interviewed the Veteran, performed an examination and provided an opinion based on an accurate review of the facts.  The Board finds this opinion to be directly on point and fully explanatory; there is no medically sound basis for attributing the current bilateral hearing loss disability to this period of service.  Hensley, 5 Vet. App. at 159. 

Regarding the ACDUTRA periods of service, the Board finds the presumptions do not apply to these periods based on Smith v. Shinseki, 24 Vet. App. 40.  There needs to be a finding that the disability claimed was incurred or aggravated during a period of ACDUTRA.  24 Vet. App. at 46-47.  While the left ear showed hearing loss for VA purposes under § 3.385 (65 decibels at 3000 Hertz) in August 1972 during a period of ACDUTRA, by August 1975 this measurement was 20 decibels.  The August 1975 audiogram shows impairment for VA purposes at 4000 Hertz, however, the Veteran was on INACDUTRA at this time.  The February 1982 audiogram does not show any hearing loss for VA purposes.  

As the examiner pointed out, the Veteran was exposed to a significant degree of occupational noise exposure in the private sector while his time on ACDUTRA in the Reserves and National Guard was sporadic.  The examiner's opinion stated the veteran's hearing loss was less likely as not due to military noise exposure during his ACDUTRA periods.  The examiner opined that the bilateral hearing loss was more likely due to occupational noise exposure considering all the evidence.  In coming to this determination, the examiner considered all of the evidence and the Board finds the opinion to be fully explanatory.  The Board finds the opinion to be the most probative piece of evidence in the file and assigns it great weight.  As the examiner pointed out, it is impossible to pinpoint when chronic hearing loss had its onset or determine whether it was due to military or civilian acoustic trauma.  However, the opinion does reflect that noise exposure was experienced in both military and civilian activities and clearly the Veteran spent little time on ACDUTRA after 1966 when compared to times when he was not on ACDUTRA.  

The Board finds that a clear preponderance of the evidence is against a finding that hearing loss had its onset during active duty service or ACDUTRA service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and 



this service connection claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


